NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Argued August 7, 2019
                               Decided September 13, 2019

                                          Before

                            DANIEL A. MANION, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

                            AMY C. BARRETT, Circuit Judge

No. 19-1068

ALEJANDRA AGÜERO,                                Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Central District of Illinois.

       v.                                        No. 16-CV-2298

BOARD OF TRUSTEES OF THE                         Colin S. Bruce,
UNIVERSITY OF ILLINOIS,                          Judge.
     Defendant-Appellee.

                                        ORDER

       The University of Illinois chose not to renew Alejandra Agüero’s employment
contract after she received multiple unsatisfactory performance reviews. In response
she sued the Board of Trustees, alleging claims of racial and national-origin
discrimination. See 42 U.S.C. §§ 2000e et seq. Because the record showed that Agüero
was not meeting her employer’s legitimate expectations, the district court granted the
Board’s motion for summary judgment. We affirm.

         Agüero, a native of Mexico, worked at the University of Illinois from 2001 until
her contract expired in 2016. She held a number of positions, but the relevant facts for
this litigation stem from her time as Assistant Director of the Center for Professional
No. 19-1068                                                                       Page 2

Responsibility in Business and Society, which began in October 2014. In this position
Agüero processed reimbursements for the center’s accounts under the supervision of
Gretchen Winter and Mark Peecher.

        In the summer of 2015, Winter and Peecher asked Agüero to draft a report of all
the gifts received by the center. Agüero was unsure whether that meant to include the
“Conference Board Account” because Winter told her to “assign a gift that was about to
arrive … to this account.” At a meeting in early September, Agüero discussed the
matter with Winter, Owens (an accountant who helped train Agüero in the position),
and Jay Young (an administrative assistant). Young explained that the account should
not be listed in the report.

        Ten days later Agüero reported her concern about possible misuse of the
Conference Board Account to the University Office of Ethics & Compliance. Donna
McNeely, that office’s executive director, told Agüero she would investigate. McNeely
then met with Owens, Young, and Arlene Elliott, one of Agüero’s former supervisors in
a different department, about proper handling procedures for these funds. McNeely did
not reveal that Agüero had filed an ethics complaint, and nobody mentioned the
conversation to Winter or Peecher.

      Around the same time, Winter and Peecher completed Agüero’s annual
performance evaluation. They rated her performance as “Not Acceptable” or “Needs
Improvement/Not Acceptable” in every category. The evaluation also questioned her
judgment and knowledge of the position.

      The next day Agüero told McNeely that she had been harassed because of her
concerns about the Conference Board Account. McNeely confirmed that she had
contacted the College of Business to investigate Agüero’s complaint and told Agüero to
contact the University’s Office of Diversity, Equity and Access if she felt she was being
harassed.

       Soon after Agüero did just that. She told Jennie Duran, an EEO Investigator in
the diversity office, that she was being discriminated against because of her sex, race,
and national origin. Duran’s notes from their discussion state that Agüero’s concerns
seemed to arise from a personality conflict rather than from unlawful discrimination by
a supervisor. She referred Agüero to Academic Human Resources.

     In the meantime Agüero struggled to meet her supervisors’ expectations. In
December 2015 Winter asked Agüero “what [she] was doing and … why [she] was
No. 19-1068                                                                            Page 3

doing what [she] had done,” which Agüero took as a reference to her complaints to the
ethics and diversity offices. In Agüero’s evaluation later that month, Winter and
Peecher again concluded that her performance was “Not Acceptable” in every category.
Agüero complained to Duran that this was additional evidence of discrimination.

       Winter and Peecher gave Agüero her third and final performance review in April
2016. Once more they rated Agüero’s performance as “Not Acceptable.” And this time
they recommended that the University not renew her contract. Elliott arranged for
Agüero to fulfill the remainder of her term in a temporary position.

       Agüero then sued the Board of Trustees, alleging discrimination based on her
race and national origin. See 42 U.S.C. § 2000e-2. (She also asserted sex-discrimination
and retaliation claims, but she has not pursued either on appeal.) The district court
granted the Board’s motion for summary judgment because Agüero failed to establish a
prima facie case of racial or national-origin discrimination and because she had not
presented sufficient evidence of discriminatory animus.

       We review a summary judgment de novo, construing all facts and drawing all
reasonable inferences in Agüero’s favor. See Abrego v. Wilkie, 907 F.3d 1004, 1011 (7th
Cir. 2018). To survive summary judgment, Agüero must point to evidence that would
permit a reasonable fact-finder to conclude that the Board’s decision not to renew her
contract was due to her race or national origin. See Ortiz v. Werner Enters., Inc., 834 F.3d
760, 765 (7th Cir. 2016).

        Agüero relies on our pre-Ortiz caselaw, which had separated “discrimination
claims into ‘direct’ and ‘indirect’ categories and assign[ed] different legal standards to
each.” Ferrill v. Oak Creek-Franklin Joint Sch. Dist., 860 F.3d 494, 499 (7th Cir. 2017). She
first argues, based on what we used to refer to as the “direct” method of proof, that the
timing of her first negative performance evaluation—just ten days after her complaint
to the ethics office—is suspicious. She says the same about the timing of her eventual
termination, which occurred a few months after she filed the harassment complaint
with the University. Suspicious timing alone is rarely sufficient to create a triable issue
in a discrimination claim. See Tomanovich v. City of Indianapolis, 457 F.3d 656, 665 (7th
Cir. 2006). And while it may be relevant to a retaliation claim, see, e.g., Castro v. DeVry
Univ., Inc., 786 F.3d 559, 565 (7th Cir. 2015), Agüero has not pursued her retaliation
claim on appeal. Accordingly, the argument about suspicious timing is not enough to
justify a trial on Agüero’s discrimination claim.
No. 19-1068                                                                         Page 4

       Shifting gears, Agüero tries to establish a prima facie case under the burden-
shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), which
requires that she demonstrate that (1) she is a member of a protected class; (2) she
performed her job to her employer’s expectations; (3) she suffered an adverse
employment action; and (4) one or more similarly situated individuals outside her
protected class received better treatment. Ferrill, 860 F.3d at 500.

        This argument also fails because Agüero cannot demonstrate that she performed
to the University’s expectations. She maintains that her “outstanding” performance
reviews from 2001 to 2008 and subsequent positive feedback from Winter showed that
she was performing satisfactorily. But Agüero never identified any evidence in the
record supporting this point, so the district judge did not consider it. See C.D. ILL. L.R.
7.1(D)(2)(b). Neither will we because we are confined to the same record. Apex Dig., Inc.
v. Sears, Roebuck & Co., 735 F.3d 962, 965 (7th Cir. 2013).

        Moreover, any positive feedback that Agüero received at a different time and in
a different position is irrelevant. Instead, what matters is whether Agüero was meeting
her employer’s expectations as Assistant Director of the Center for Professional
Responsibility in Business and Society at the time her contract was not renewed in 2016,
not whether she had done so in a different position years earlier. See Dear v. Shinseki,
578 F.3d 605, 610 (7th Cir. 2009). And it’s clear from the consistently negative
performance reviews in the Assistant Director role that she was not meeting those
expectations.

       No reasonable jury could conclude that that Agüero’s race or national origin was
the principal motivation behind the University’s decision not to renew her contract. The
judge correctly entered summary judgment for the Board of Trustees.

                                                                               AFFIRMED